DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15, 23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the claim recites the device is movable within the hollow body form a stacked orientation to an unstacked orientation. This limitation refers to when multiple devices are being coated at the same time. Neither claim 1 nor claim 2 require multiple devices. 
Claims 3-11 are included since they depend from claim 2. 
Claim 12 recites the limitation "the stacked orientation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 are included in the rejections since they depend from claim 12
Claim 23 recites ‘wherein the plurality of devices remain in contact” however, claim 22 does not require the devices are in contact with each other. 
Claim 25 recites the limitation "the stacked" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 is included in the rejection since it depends from claim 25. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 20, 21, 28 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (US 2004/0161547).
As to claim 1, Carlson et al. discloses a reactor (10) for coating a device (see abstract) where the reactor comprises a hollow body for supporting the device (14 of Figs. and 0057); and a port in fluid communication with the hollow body for exchanging a coating fluid (see 39 of Fig. 3, 0048, 0050).
As to claim 2, the device is movable within the hollow body where it can be in a stacked or unstacked orientation. the hollow body supporting device is capable of allowing movement of the device. 
As to claim 3, the hollow body is sufficiently longer than the device to prevent the device to move freely within the body in the unstacked position. 
As to claim 20, the hollow body comprises glass (see 0034).
As to claim 21, the device can be medical devices such as catheters, stents, implants, etc. (see 0057-0060).
As to claim 28, the reactor is a one-pot process of coating fluid exchange. The coating, irradiating, washing all take place in the container (14). 
As to claim 32, Carlson et al. discloses a one-pot (the process takes place in one container, 14 of Figs.) for coating a device (see abstract) which comprises exchanging a coating fluid within a reactor (see 0096-0098) and coating the device with the coating fluid where the coating fluid covers a surface of the device (see 0097).
Claim(s) 1, 19, 21-24. 28, 32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouchier et al. (US 2004/0033306),
As to claim 1, Bouchier et al. discloses a coating system for applying antimicrobial coatings onto medical devices. The system comprises a reactor for coating a device (see 204 of Fig. 2, 0059) comprising a hollow body for supporting the device (see 0059, Fig. 3);  and  a port in fluid communication with the hollow body for exchanging a coating fluid (see 0061). 
As to claim 19, the reactor comprising an aerator (see 0057 and 0062).
As to claim 21, the device can be catheters, implants, stents, ocular implants, etc. (see 0056).
As to claim 22, the devices can be a plurality of the same devices (see 0056).
As to claim 23, given the design of the holder of Fig. 3, the devices would overlap when being coated. 
As to claim 24, the fluid exchange reduces air bubbles around the devices (see 0180).
As to claim 28, the device is coated in a one-pot process. 
As to claim 32, Bouchier et al. discloses a one-pot process for coating a device where the process compromises exchanging fluid within a reactor (See 0057-0065).
As to claim 34, the fluid exchange reduces air bubbles around the devices (see 0180).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 2004/0161547). 
The teachings of Carlson are as stated above. Carlson et al. fails to states the hollow body is at least the claimed %s larger than the device. The hollow body is used to hold the device and is filled to the point where the device is completely covered by the fluid being used to coat the device therefore it would have been obvious to provide the relative percentages as claimed in order to ensure proper spacing for the device to be completely covered with the fluid. 
Allowable Subject Matter
Claims 16-18, 27, 29-31, 33 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15, 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 12, the prior art cited fails to teach a restrictor for encouraging the stacked orientation which is movable along the length of the hollow body. Hossainy (US 7858143) discloses a holder for medical devices (stents) used in a coating reactor where the holder has a restrictor which encourages the stacked orientation (see 10, 24 of Fig.2). Hossainy does not disclose the restrictor is movable along the hollow body. Eketorp et al. (US 2004/0009288) discloses a device used to coat articles where the device comprises a restrictor that encourages a stacked orientation but fails to tach the restrictor is movable along the length of the hollow body. As to claim 16, the prior art cited fail to teach the top stopper that defines a void having a convex shape to guide fluid to the port and where the port at the body of the hollow body extends through the bottom stopper. As to claims 27, 33 and 35, the prior art fails to teach or suggest the device isn’t exposed to air after the exchange of coating fluid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715